—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts of driving while intoxicated as a felony (Vehicle and Traffic *961Law § 1192 [2], [3]; § 1193 [1] [c]). Contrary to defendant’s contention, the People established a sufficient foundation for the admission of the breathalyzer test results (see, People v Dailey, 260 AD2d 81, 84, lv denied 94 NY2d 821; People v Brunelle, 255 AD2d 331). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The evidence establishes that defendant crashed his vehicle into a parked vehicle and then left the scene of the accident. The police followed a scratch mark in the road to defendant’s residence. They observed defendant’s vehicle in the driveway with extensive damáge to the front end, including a blown-out tire. When the police confronted defendant, he admitted that he had just been involved in the accident and had been drinking. The police observed defendant staggering and swaying and detected an odor of alcohol. Defendant was unable to perform the standard field sobriety tests. The testimony of defendant and his wife presented an issue of credibility for the jury to resolve, and its resolution of that issue is not contrary to the weight of the evidence (see, People v Pierson, 190 AD2d 1070). (Appeal from Judgment of Monroe County Court, Egan, J.— Felony Driving While Intoxicated.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.